FILED
                              NOT FOR PUBLICATION                           SEP 24 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



DAVID VASQUEZ-CRUZ,                               No. 08-71307

               Petitioner,                        Agency No. A079-544-229

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       David Vasquez-Cruz, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen. Iturribarria v. INS,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
321 F.3d 889, 894 (9th Cir. 2003). We deny in part and dismiss in part the petition

for review.

       The BIA did not abuse its discretion in denying Vasquez-Cruz’s motion to

reopen because the BIA considered the evidence submitted and acted within its

broad discretion in determining Vasquez-Cruz did not show prima facie eligibility

for relief under the Convention Against Torture. See INS v. Abudu, 485 U.S. 94,

104-05 (1988) (the BIA may deny a motion to reopen for failure to establish a

prima facie case for the underlying relief sought); Singh v. INS, 295 F.3d 1037,

1039 (9th Cir. 2002) (the BIA’s denial of a motion to reopen shall be reversed if it

is “arbitrary, irrational, or contrary to law”).

       We lack jurisdiction to review Vasquez-Cruz’s challenge to the BIA’s

October 29, 2007, order denying his application for cancellation of removal,

because this petition for review is not timely as to that order. See Singh v. INS, 315

F.3d 1186, 1188 (9th Cir. 2003).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                             2                                 08-71307